           Case 2:16-cv-00287-cr Document 317 Filed 09/08/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT


    GARRET SITTS, et al.,

           Plaintiffs,                                      Civil Action No. 2:16-cv-00287-cr

    v.

    DAIRY FARMERS OF AMERICA, INC. and
    DAIRY MARKETING SERVICES, LLC,

           Defendants.



               DEFENDANTS DAIRY FARMERS OF AMERICA, INC. AND
                      DAIRY MARKETING SERVICES, LLC’S
               NOTICE OF REVISED PROPOSED JURY INSTRUCTIONS

         During the September 1, 2020 charge conference, the Court instructed defendants Dairy

Farmers of America, Inc. and Dairy Marketing Services, LLC (collectively, “DFA”) to propose

revisions to the existing set of jury instructions that the Court circulated for discussion during that

charge conference.1 In response to the Court’s instructions, DFA respectfully submits its proposed

revisions in Exhibit A. DFA also includes a redlined version of these instructions—to reflect all

of DFA’s proposed changes—that is attached as Exhibit B. Finally, plaintiffs submitted to DFA

proposed language for DFA’s Instruction regarding the Capper-Volstead Act.                  DFA has

incorporated the controlling cases that plaintiffs cite—as well as any appropriate legal concepts

and/or standards articulated by that case—where doing so was legally accurate and/or relevant to




1
        The Court also instructed plaintiffs to propose revisions to certain other instructions within
the set of instructions that the Court was using for discussion during the September 1, 2020 charge
conference. DFA has not yet had the opportunity to review plaintiffs’ new proposed instructions
and reserves all rights to object to such instructions at the appropriate time.
             Case 2:16-cv-00287-cr Document 317 Filed 09/08/20 Page 2 of 4




the Instruction. DFA has attached the full proposed language submitted by plaintiffs as Exhibit C,

herein.

          Notwithstanding its proposed edits to the Instructions of Law, attached as Exhibit A, DFA

retains all prior objections to such jury instructions—as set forth both in DFA’s Objections to

Plaintiffs’ Proposed Jury Instructions, ECF No. 293, and at the August 10, 2020 and September 1,

2020 charge conferences—and reserves the right to assert further objections at the upcoming

September 23 and 28, 2020 charge conferences and in response to plaintiffs’ proposed revised

instructions.

          DFA reserves the right to further amend its proposed jury instructions, including as a result

of the September 23 and 28, 2020 charge conferences, and/or the Court’s ruling on any pending

motion, its rulings during trial (including pursuant to Federal Rule of Civil Procedure 50), and/or

its resolution of any other dispute that bears on the legal claims in this case.




                                                   2
        Case 2:16-cv-00287-cr Document 317 Filed 09/08/20 Page 3 of 4




Dated: September 8, 2020           Respectfully submitted,

                                    /s/ Alfred C. Pfeiffer Jr.
                                   Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                   Sarah M. Ray (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111
                                   Telephone: 415-391-0600
                                   Facsimile: 415-395-8095
                                   Email: al.pfeiffer@lw.com
                                   Email: sarah.ray@lw.com

                                   Margaret M. Zwisler (admitted pro hac vice)
                                   Jennifer L. Giordano (admitted pro hac vice)
                                   Molly M. Barron (admitted pro hac vice)
                                   David L. Johnson (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   555 Eleventh Street, NW, Suite 1000
                                   Washington, DC 20004
                                   Telephone: 202-637-2200
                                   Facsimile: 202-637-2201
                                   Email: margaret.zwisler@lw.com
                                   Email: jennifer.giordano@lw.com
                                   Email: molly.barron@lw.com
                                   Email: david.johnson@lw.com

                                   W. Todd Miller (admitted pro hac vice)
                                   BAKER & MILLER PLLC
                                   2401 Pennsylvania Avenue, NW, Suite 300
                                   Washington, DC 20037
                                   Telephone: 202-663-7820
                                   Facsimile: 202-663-7849
                                   Email: tmiller@bakerandmiller.com
                                   Ian P. Carleton
                                   SHEEHEY FURLONG & BEHM P.C.
                                   30 Main Street, P.O. Box 66
                                   Burlington, VT 05402
                                   Telephone: 802-864-9891
                                   Email: icarleton@sheeheyvt.com
                                   Counsel for Defendants Dairy Farmers of America,
                                   Inc. and Dairy Marketing Services, LLC




                                      3
          Case 2:16-cv-00287-cr Document 317 Filed 09/08/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, I electronically filed with the Clerk of Court
the foregoing document using the CM/ECF system. The CM/ECF system will provide service of
such filing via Notice of Electronic Filing (NEF) to the following NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)
       Jason M. Turner, Esq. (jason.turner4@usdoj.gov)
       Shapleigh Smith, Jr., Esq. (ssmith@dinse.com)
       Marvin Beshore, Esq. (mbeshore@johnsonduffie.com)



Dated: September 8, 2020                             /s/ Alfred C. Pfeiffer Jr.
                                                    Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    505 Montgomery Street, Suite 2000
                                                    San Francisco, CA 94111
                                                    Telephone: 415-391-0600
                                                    Facsimile: 415-395-8095
                                                    Email: al.pfeiffer@lw.com
